Citation Nr: 0329969	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a bilateral ankle 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1993 to August 1997.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veteran's Law Judge and gave testimony in support of his 
claim.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000.  
Kuzma v. Principi, No. 03-7032, 2003 U.S. App. LEXIS 17678 
(Fed. Cir. Aug. 25, 2003).  Since this claim was filed after 
the date of enactment, this new law is applicable.  

The veteran seeks service connection for bilateral pes 
planus, a bilateral ankle disability and a bilateral knee 
disability.  As noted above, the veteran testified before the 
undersigned in May 2003.  During his testimony, he stated 
that he was being seen by a private doctor.  Complete 
information concerning this treatment has not been provided 
and VA has not attempted to secure these records.  The Board 
finds that additional evidentiary development is indicated.  
The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 2002); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  

In addition, the Board notes that at service entrance in 
September 1993, the veteran was noted to have moderate pes 
planus, asymptomatic.  In November 1996, the veteran 
complained of bilateral foot pain from pes planus and plantar 
fasciitis radiating upward to the ankles, knees and back.  
Examination showed moderate pes planus.  On VA examination in 
May 2002, the examiner noted that the veteran had moderate to 
severe degree pes planus and diagnosed chronic pes planus.  
It was also reported that the ankles and knees were normal.  
The examiner indicated that X-rays were normal; however the 
X-ray reports were not associated with the claims file.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development: 

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the notice 
required under the new law, the RO should 
ask the veteran to provide information 
regarding all medical treatment for the 
disabilities at issue here that has not 
already been made part of the record.  Of 
particular interest is information 
regarding the private treatment that he 
mentioned during his May 2003 hearing.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
evaluate his bilateral pes planus, 
bilateral ankle and bilateral knee 
complaints.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that this has been accomplished.  All 
indicated tests and studies should be 
conducted.  Range of motion of the 
affected joints must be provided in 
degrees.  The examiner must offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
that any bilateral foot, ankle or knee 
disability diagnosed is related to the 
veteran's inservice treatment and 
complaints, to include whether any pre-
existing foot disability was aggravated 
during service.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




